Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered February 21, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of from 5 to 10 years on the third degree counts and from 3Vz to 7 years on the fifth degree count, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), it is clear that the People established defendant’s guilt beyond a reasonable doubt. Defendant’s identity as a drug seller was unquestionably proven as both officers carefully observed defendant during the drug transaction. Any discrepancies in their testimony were clearly trivial and were for the jury to resolve. Finally, the jury could properly infer that defendant intended to sell the 38 vials of crack cocaine that were found in his possession since defendant had previously sold crack to the officers and since possession of a large quantity of individual crack vials is indicative of drug selling as opposed to drug use (see, People v Vailes, 150 AD2d 406, lv denied 74 NY2d 795). Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.